DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 51 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,491,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 51 is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claim 51 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,506,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 51 is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claim 51 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,159,841. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 51 is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnurr et al (US PG Pub No. 2017/0061314).
Regarding claims 51 and 62, Schnurr et al teaches a method comprising: 
generating for display on a media device, a live sporting event (i.e. football game) (Figure 1; Abstract; Para. 0017); 
determining a first location of a playing object relating to the live sporting event (i.e. location of football and players) (Figures 3, 5; Abstract, Para. 0070-72, 0077); 
identifying a first set of scoring opportunities in a side-game based on the first location of the playing object in the live sporting event (i.e. player(s) involved in a play(s) who is in viewer(s) fantasy team(s)) (Para. 0061, 0066); 
generating for display the first set of scoring opportunities (i.e. indicating potential scoring play(s)) (Figures 3 and 5); 
in response to determining that circumstances in the live sporting event have changed based on comparison of a second location of the playing object to the first location of the playing object (Para. 0033, 0052, 0075); 
identifying a second set of scoring opportunities in the side-game based on the second location of the playing object in the live sporting event (i.e. new set of graphical objects and plays) (Para. 0033, 0075); and 
updating the display of the first set of scoring opportunities to comprise the second set of scoring opportunities (Para. 0052-54, 0075). In addition, the reference also teaches communications circuitry configured to access a database storing a first and a second set of scoring opportunities for a side-game; and control circuitry (Figure 1, 8; Para. 0032-33, 0047-49).
 Claims 52 and 63 are rejected wherein the playing object is a ball (Figures 3, 5; Para. 0033).  
Claims 53 and 64 are rejected wherein the object is selected from a group consisting of football ball, soccer ball, hockey puck, tennis ball, basketball, and baseball (Figure 3 and 5; Para. 0070).  
Claims 54 and 65 are rejected wherein the change from the first location of a playing object to the second location of a playing object relates to the advancing or retracting of the playing object from its previous location to its current location (Figure 5; Para. 0070).  
Claims 55 and 66 are rejected wherein the advancing or retracting of the playing object is the advancing or retracting of a football ball on a football field yard line (Figure 5; Para. 0042, 0070).  
Claims 56 and 67 are rejected wherein the second location of a playing object is same as the first location of the playing object after a playing event (Para. 0033, 0075).  
Claims 57 and 68 are rejected wherein the playing event is a down in a football game (Para. 0053).  
Claims 58 and 69 are rejected wherein the playing event is lapse of a period of time in the sporting event (0033, 0052-53).  
Claim 59 is rejected wherein the second location of a playing object is different from the first location of the playing object after a playing event (Para. 0033, 0075).  
Claims 60 and 70 are rejected wherein updating the current location of the playing object after each change in circumstance (Para. 0033, 0052, 0075).  
Claims 61 and 71 are rejected wherein modifying the display of the live sporting event by displaying an overlay of the scoring opportunities in the side-game (Figures 3, 5; Para. 0031, 0061).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/           Primary Examiner, Art Unit 2423